Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview and/or FAX request with Mr. Gregory Gronholm on April 20, 2021.
The application has been amended as follows: 
Claim 1, line 5: after “bottom end”, the following phrase was inserted: “, wherein said inflatable tubing and said inflatable posts have substantially the same diameter upon inflation”;
Claim 8, line 20: after “air valve”, the following phrase was inserted: “, wherein said inflatable tubing and said inflatable posts have substantially the same diameter upon inflation”;
Claim 9 has been cancelled; and
Claim 10, line 9: after “said rows”, the following phrase was inserted: “, wherein the interconnected inflatable posts are connected via a grid of inflatable tubing, said inflatable tubing and said inflatable posts having substantially the same diameter upon inflation”.

Reasons for Allowance
The present claims are deemed allowable over the references of record, including the pertinent prior art cited herewith, since the references of record fail to disclose or render obvious a dual air chamber device meeting the claimed limitations, as exemplarily illustrated in Applicants’ Figure 2.
The prior art of record is replete with dual air chamber devices wherein the outer chamber/bladder is used to provide cushioning as an ‘air mattress’ type device and the inner bladders are included to provide supporting ballasts (e.g. Nail ‘429, Figure 1, 6 and 8).  It is also recognized to connect these ballasts together using tubing, etc. (e.g. Nail ‘429, Figure 9, as well as in the previously applied art), but in all situations the tubing connecting the ballasts are small diameter tubing not intended to provide ballast support and, if one were to make them the same diameter as the ballast supports, would effectively prevent the mattress from ever being deflated and serving as intended.  As such, the Examiner deems there is insufficient specificity and a clear lack of guidance in the prior art to utilize a dual air chamber device meeting the present claims, as the prior art of record fails to teach or suggest embodiments wherein the grid of inflatable tubing as claimed possesses substantially the same diameter upon inflation as the inflatable posts as claimed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
April 21, 2021